significant index no department of the treasury internal_revenue_service washington d c ar ep pati an tax exempt and ee june in re taxpayer industry union this letter constitutes notice that conditional approval has been granted for your request for a 5-year extension for amortizing the plan’s unfunded liabilities described in sec_412 of the internal_revenue_code code and sec_302 of the employee_retirement_income_security_act_of_1974 erisa the extension is granted for the amortization period for amortizing unfunded liabilities of the plan for the plan_year beginning date the extensions of the amortization periods of the unfunded liabilities of the plan have been granted in accordance with sec_412 of the code and sec_304 of erisa sec_412 of the code and sec_304 of erisa authorize the secretary to extend the period of time required to amortize any unfunded_liability described in sec_412 of the code and sec_302b of erisa of a plan for a period of time not in excess of years if the secretary determines that such extension would carry out the purposes of erisa and would provide adequate protection for participants under the plan and their beneficiaries and if the secretary determines that the failure to permit such extension would result in a a substantial risk to the voluntary continuation of the plan or b a substantial curtailment of pension benefit levels or employee compensation and be adverse to the interests of plan participants in the aggregate ‘ sec_101 of reorganization plan no of 1979_1_cb_480 transferred the authority for issuing rulings under sec_304 of erisa from the secretary of labor to the secretary_of_the_treasury accordingly the amortization periods for the unfunded’ liabilities of the plan are extended as described above under sec_412 of the code _ and sec_304 of erisa the plan is a multiemployer_plan the plan’s contributing employers consist of a variety the plan’s actuarial of companies in various aspects of the industry as of april value of assets was greater than the plan’s actuarial accrued liability however the plan experienced significant asset losses over the next three plan years and as a result was only funded as of april the larger contributing employers negotiated a settlement in which contribution rates were increased by approximately percent and accrual rates were decreased prospectively by approximately percent and a funding policy the funding policy’ was agreed to which provided the following in response the union and certain of with each annual actuarial valuation a projection of the beginning april funding_standard_account is to be made to determine if the minimum_funding requirements will be met during the projection period if a funding deficiency is projected the taxpayer is to reduce prospective benefit_accrual rates as much as is needed to remove the projected funding deficiency for the plan_year beginning april policy would require significant additional benefit accruals reductions in order to forestall funding deficiencies that would otherwise within the projection period this is the case even though the funded status of the plan ie the ratio of the market_value of assets to the unit credit actuarial accrued liability was projected to steadily increase without any reductions in prospective accrual rates absent the requested extension the funding if however the requested amortization period extensions were to be granted projections of the funding_standard_account would show no future funding deficiencies and thus no additional benefit_accrual reductions would be required accordingly because failure to permit the extensions would result in a substantial curtailment of benefit levels the requested extensions would not be adverse to the participants in the aggregate however we are granting these extensions subject_to the conditions listed below acredit balance is maintained such that the credit balance is at least as large as the accumulation at the plan’s valuation rate of the amortized at the plan’s valuation rate over a period of years differences between the amortization payments of the extended bases amortized at the sec_6621 rate and the amortization payments of such bases had such bases been extended and amortized at the plan’s valuation rate uo oe the plan’s funded ratio calculated by dividing the plan’s actuarial accrued’ liability computed using the unit credit method and the plan assumptions as of april date is by the market_value of plan assets as of the plan’s valuation a noless than for each valuation_date from date through april b c inclusive nolessthan as of april for each valuation_date subsequent to april greater than the floor funded ratio as of the previous valuation_date for example because the floor funded ratio as of april funded ratio must be at least as of april no less than i sec_82 the and as of april and for each plan_year that the extension remains in effect starting with the plan_year beginning date a copy of the actuarial valuation report for each plan_year will be provided to this office by december of the following calendar_year at the address below you accepted these conditions in a letter dated date if any one of these conditions is not satisfied the approval to extend the amortization periods for amortizing the unfunded liabilities would be retroactively null and void however the service will consider modifications of these conditions especially in the event that unforeseen circumstances beyond the control of the plan may cause the actual experience of the plan to fail the funded ratio condition an example of such an unforeseen circumstance would be market fluctuations which affect the value of the plan’s assets of course any request for a modification is considered another ruling_request and would be subject_to an additional user_fee mr - 2uu636101 your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by this plan maintained by the trustees of this plan to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the trustees of this plan covering employees covered by this plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa we have sent a copy of this letter to the manager ep classification in to the manager ep compliance unit in and to your authorized representative pursuant to a power_of_attorney on file in this office if you require further assistance in this matter please contact sincerely yours james e employee_plans technical aha jr manager
